DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 13-24 have been considered but are moot because the new ground of rejection does not rely on the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner thanks applicant for the extensive claim amendments that further prosecution.  Examiner notes this has resulted in further search and consideration, and new grounds of rejection are included below.

Specification
The disclosure is objected to because of the following informalities:  Applicant claims “second lever, a third lever, and a fourth lever”, but does not disclose which lever is which in the specification.  Applicant has clearly disclosed deflection lever 20 and spring lever 50, however applicant also discloses generic “lever 4, lever 16” and lever 14.  Examiner has assumed that “second lever” is lever 4, “third lever” is lever 14, and “fourth lever” is lever 16.  If this is correct, please amend the specification to correspond appropriately.
Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and its dependents are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, applicant claims “deflection lever, a second lever, a third lever, and a fourth lever”.  Applicant claims “second lever, a third lever, and a fourth lever”, but does not disclose which lever is which in the specification.  Applicant has clearly disclosed deflection lever 20 and spring lever 50, however applicant also discloses generic “lever 4, lever 16” and lever 14.  Examiner has assumed that “second lever” is lever 4, “third lever” is lever 14, and “fourth lever” is lever 16.  If this is correct, please amend the specification to correspond appropriately.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 13-22, 24 are rejected under 35 U.S.C. 103 as being unpatentable over PCT/EP2006/050531 Beckmann, in view of 2015/0267452 Zetti.

    PNG
    media_image1.png
    776
    669
    media_image1.png
    Greyscale
Regarding claim 13, Beckmann discloses a multi-joint hinge comprising: 
a base part 2, on which a door bearing 1 is pivotably held via a lever mechanism comprising multiple levers mounted in a parallelogram, wherein the multiple levers include a deflection lever 5, a second lever 3, a third lever 6, and a fourth lever 4, wherein the deflection lever 5 is rotatably connected to the door bearing 1 (at 7th axis 8) and the second lever 3 (at 6th axis 10), the second lever 3 is rotatably mounted on the base part 2 (at first axis 11), the third lever 6 is rotatably mounted on the base part 2 (at second axis 12) and the fourth lever 4 (at third axis 21), and the fourth lever 4 is rotatably mounted on the door bearing 1 (at fifth axis 7) and the second lever 3 (at axis 9); 
a spring lever 14 rotatably mounted on the deflection lever 5; 
a spring element 17 comprising a spring axis and configured to pull the door bearing in a closing direction starting from a predetermined angle from a closed position of the multi-joint hinge (in an identical position and situation to applicant’s spring 40, as claimed later in claim 13), 
wherein the spring element 17 is connected to the deflection lever 5 via the spring lever 14 and is directly connected to the door bearing 1 (at seventh axis 8), and 


    PNG
    media_image2.png
    515
    543
    media_image2.png
    Greyscale
Beckmann does not include the use of a damping element.
Zetti discloses a multi joint hinge having a base part 6, door bearing 18, a deflection lever 15 and three more levers 4, 5, 14, forming a parallelogram, having a spring and a damping element 27 (shown in detail below), the damping element comprising a damping axis, the damping element is directly connected to the deflection lever 15 (at flange 28) and the door bearing 18.
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the damper of Zetti into the hinge of Beckmann, as doing so will remedy the known issue of spring hinges such as Beckmann, to have a “stable positioning of a closure element with respect to a fixed element both in a closed configuration and in an open configuration of the hinge” (column 2, lines 13-15).  Examiner notes that since Zetti discloses the damper in the particular location of between the deflection lever and the door bearing, the inclusion of the damper of Zetti into the hinge of Beckmann will be placed in a similar location, therefore the damping element of Zetti is fixed to independent locations of the door bearing and the deflection lever.
Further, applicant claims the intended function of the combination of “the multiple levers, the spring lever, the damping element and the spring element” create the intended function.  Examiner notes that Beckmann discloses the multiple levers, the spring lever, and the spring element as disclosed 
Regarding claim 14, Beckmann as modified discloses the multi-joint hinge of claim 13, wherein the multi-joint hinge (of Beckmann with the damper of Zetti), in a closed position, is box-shaped (figure 1 Beckmann), which is defined by the base part 2, the door bearing 1, and the multiple levers.

Regarding claim 16, Beckmann as modified discloses the multi-joint hinge of claim 13, wherein the damping element (of Zetti) has at least one linear damper 27 “guiding elements 27 are constituted by a cylinder and a piston” (column 4, line 55 of Zetti), the spring element 17 (of Beckmann) has at least one linearly acting spring.

Regarding claim 17, Beckmann as modified discloses the multi-joint hinge of claim 13, wherein the multi-joint hinge has seven axes (as shown in the annotated figure 2 of Beckmann above).
 
Regarding claim 18, Beckmann as modified discloses the multi-joint hinge of claim 13, wherein the lever mechanism is concealed by two plate-shaped covers 15, which are arranged on opposing sides of the multi-joint hinge (figure 3), are pivotably mounted (at pin 18), and have a curve guide 20.

Regarding claim 19, Beckmann as modified discloses the multi-joint hinge of claim 16, wherein the deflection lever has a receptacle between two plates (figure 3 shows the deflection lever and the second lever are U shaped in cross section, with the pivot pins going through opposite sides and the bottom is shown in figure 3), wherein the two plates are connected to one another via at least one connecting web (bottom of the U).



Regarding claim 21, Beckmann as modified discloses the multi-joint hinge of claim 19, further comprising: a cap 28 (of the damper of Zetti) configured to cover an interior of the deflection lever, which is displaceably mounted in relation to the deflection lever 5, is fastened on the door bearing 1 (of Beckmann).

Regarding claim 22, Beckmann as modified discloses the multi-joint hinge of claim 21, wherein the cap 28 covers an opening of the deflection lever 5 (covers an edge of the deflection lever 5 of Beckmann that has to be open to receive the damper 28 of Zetti).

Regarding claim 24, Beckmann as modified discloses the multi-joint hinge of claim 21, wherein the cap 28 is rotatably mounted on the door bearing 1 at the damping axis (which in Zetti abutting pin 17, which means the cap is rotatable about the pin 17).

Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Examiner notes that the citations attached to this action show multiple uses of dampers in the location claimed by applicant by prior art inventor Zetti.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY M MORGAN whose telephone number is (303)297-4387.  The examiner can normally be reached on Mon-Thurs 7-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY M MORGAN/Primary Examiner, Art Unit 3677